 Case 3:19-cv-00790-DJH Document 4-2 Filed 11/05/19 Page 1 of 1 PageID #: 32




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE

                                     NO. 3:19-CV-790-DJH


ASHLEA BURR, et al.                                                                 PLAINTIFFS

v.                                           ORDER

LOUISVILLE/JEFFERSON COUNTY
METRO GOVERNMENT, et al.                                                         DEFENDANTS


                                         * * * * * * *


       On Motion of the Defendant, Louisville-Jefferson County Metro Government, to Dismiss

the Complaint against it pursuant to Fed. R. Civ. P. 12(b)(6) and this Court being fully advised;

       IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss is granted, and all

claims related to Louisville-Jefferson County Metro Government are dismissed with prejudice.
